Citation Nr: 1540547	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  09-22 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling prior to January 3, 2014, and as 70 percent disabling on and after that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1999 to August 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The February 2008 rating decision effectuated a reduction of the Veteran's PTSD rating from 50 percent to 30 percent, effective May 1, 2008.  The Veteran filed a notice of disagreement with this reduction in July 2008, at which time he also stated that his "PTSD condition has not changed and in some ways have gotten worse."  This statement was interpreted as both a disagreement with the reduction from 50 percent to 30 percent and as a request for an increased rating, to include a request for a rating in excess of 50 percent.  In April 2009, the Veteran was issued a statement of the case that continued the 30 percent rating.  The Veteran filed a substantive appeal in June 2009.

A May 2009 rating decision issued by the RO in Salt Lake City, Utah, continued the 30 percent PTSD rating.  This rating decision also denied a temporary 100 percent rating based on hospitalization for suicidal ideation.  

In October 2009, the Veteran testified at a personal hearing before a Veterans Law Judge (VLJ) who is no longer employed at the Board.  In a January 2010 decision, that VLJ restored the Veteran's 50 percent rating for PTSD, finding that the reduction had been improper, and remanded the claim of entitlement to a rating in excess of 50 percent for additional development.  

A February 2010 rating decision effectuated the restoration of the 50 percent PTSD rating.  

In September 2011 and October 2013, the VLJ who had conducted the Veteran's hearing remanded the claim of entitlement to a rating in excess of 50 percent for PTSD for additional development.

A February 2014 rating decision granted a partial increased rating from 50 percent to 70 percent for the Veteran's PTSD, effective January 3, 2014.  Because the RO did not assign the maximum possible disability rating, the appeal for a higher evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

In July 2015, the Veteran was sent a letter notifying him that the VLJ who had conducted the October 2009 Board hearing was no longer employed by the Board.  He was given the opportunity to testify at another hearing, but he did not respond to the letter offering such a hearing.  The July 2015 letter notes that, "[i]f you do not respond within 30 days from the date of this letter, the Board will assume that you do not want another hearing and proceed accordingly."  Because the Veteran did not respond to the July 2015 letter, the Board will assume that he does not wish to testify at another hearing and will proceed with adjudication of his claim. 


FINDINGS OF FACT

1.  Prior to April 4, 2009, the clinical signs and symptoms associated with the Veteran's PTSD most nearly approximate occupational and social impairment with reduced reliability and productivity.

2.  On and after April 4, 2009, the clinical signs and symptoms associated with the Veteran's PTSD most nearly approximate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.



CONCLUSIONS OF LAW

1.  Prior to April 4, 2009, the criteria for a rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.130, Diagnostic Code 9411 (2014).

2.  From April 4, 2009, through January 2, 2014, the criteria for a rating of 70 percent, but no higher, for PTSD are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

3.  From January 3, 2014, the criteria for a rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2014)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes an April 2010 evidentiary development letter in which the RO advised the appellant of the evidence needed to substantiate his claim of entitlement to an increased rating for PTSD.  The appellant was advised in this letter of his and VA's responsibilities under the VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra.  

The Board notes that the notice letter was not issued prior to the initial adjudication of the Veteran's claim in February 2008, but that the claim was subsequently readjudicated, most recently in a February 2014 supplemental statement of the case.  Thus, any deficiencies in the timeliness of this notice letter would not be prejudicial.

The Board further finds that the duty to assist requirements of the VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that relevant evidence relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's VA medical records, his VA medical records, and his identified available private medical records.  

The RO arranged for the Veteran to undergo VA examinations in October 2011 and January 2014.  The Board finds that the resulting examination reports are adequate for the purpose of determining entitlement to an increased rating.  The examiners reviewed the claims file and elicited from the Veteran his history of complaints and symptoms, and the examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disability.  For these reasons, the Board concludes that the examination reports in this case provide an adequate basis for a decision.

During the October 2009 Board hearing, the VLJ who conducted the Veteran's hearing explained the issue for which the hearing was being conducted and asked questions designed to elicit information relevant to the claim being decided herein.  These actions provided an opportunity for the appellant to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating

The Veteran has claimed entitlement to an increased rating for PTSD.  This disability has been evaluated as 50 percent disabling prior to January 3, 2014, and as 70 percent disabling on and after that date.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment. 38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is evaluated pursuant to the General Rating Formula for Mental Disorders.  A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the United States Court of Appeals for the Federal Circuit (Court) has held "that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  In particular, the Court has expressly rejected interpreting 38 C.F.R. § 4.130 in such a manner that would render specific symptomatology a secondary consideration at the 70 percent level.  Id.  In connection with the 70 percent rating criteria, "the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id.

With regard to the Global Assessment of Functioning (GAF) scores assigned, the GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  According to the American Psychiatric Association's DSM-IV, GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co- workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  GAF scores of 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  GAF scores of 21 to 30 indicate behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupations) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 11 to 20 indicates some danger of hurting self or others (e.g., suicidal attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimum personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  

Turning to the evidence of record, an April 2009 VA medical record reflects that the Veteran was hospitalized on April 4, 2009, secondary to suicidal ideation with a plan to slit his wrists.  It was noted that he has attempted suicide three times in the past.  It was noted that the precipitating event to the current threatened suicide was that his wife caught him cheating on the marriage.  It was also noted that the Veteran reported that he is addicted to sex.  The Veteran reported that he does not like taking psychotropic medications because they make him feel numb.  He reported that he is overwhelmed by what he called an addiction to sex.  He reported that he finds women on the internet to have sex with him, and that his wife caught him a couple of days ago.  His wife was planning to leave and take their child, which is more than the Veteran stated he could bear.  

It was noted that, during his inpatient stay, the Veteran initially endorsed a depressed mood and had many symptoms common with depression.  As further history was obtained, the Veteran reported a history of hearing voices and vague ringing in his ears that others could not hear.  They appeared to be mood-congruent and present only with other mood symptoms.  On the day of discharge, the Veteran reported that his mood was significantly improved from admission, and that he no longer had suicidal ideation.  He attributed his improved mood to an overall sense of hopefulness, although he thought his medications were probably helping, too.  He reported that he was still having nightmares, but they were less intense and less war-related.  

An April 2009 follow-up VA medical record notes that the Veteran described his depression as being 6 out of 10 in severity.  He reported having thoughts of just not living.  He identified his wife, mother, and children as support and resources for help.  He reported that his family keeps him from committing suicide.  On mental status examination, the Veteran was casually dressed with good hygiene.  His behavior was cooperative and not agitated.  He was socially appropriate, but he could not tolerate the small room and backed into a corner.  His mood was antsy and irritated.  Affect was flat.  Speech was normal in rate and volume.  In terms of thought content, no delusions, preoccupations, obsessions, compulsions, phobias, or suicidal or homicidal ideations were expressed.  There were no overt psychotic symptoms or evidence of thought disorder.  His thoughts were logical, linear, and goal-directed.  No circumstantial, tangential, or psychotic thoughts were expressed.  Sensorium was fully alert and oriented.  In terms of cognition, he demonstrated adequate concentration.  Memory was intact.  In terms of insight, he understood mental illness and was seeking ongoing treatment.  Judgment was fair.  It was noted that he continued to have nightmares and hear mumbled voices.  He was assigned an admission GAF score of 20.  

Another April 2009 VA medical record notes that the Veteran was not acutely suicidal but has daily thoughts of suicide.  He reported hearing voices that he described as echoing in nature.  Another record from that month notes that the Veteran reported that he is still hears mumbling voices saying things like "killer," "murderer," "run," and "stop."  He has heard these voices for a while.  He does not have command hallucinations.  

At his October 2009 Board hearing, the Veteran testified that he has trouble with his memory and concentration.  He reported that he has panic attacks at least every other day, sometimes at work, but that he basically works alone, so nobody is watching over him when the panic attacks occur.  He reported that he has used up all of his sick leave.  

An October 2011 VA examination report notes a diagnosis of chronic PTSD and a current GAF score of 55.  The examiner estimated that the Veteran's level of occupational and social impairment is best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

The examiner noted that the Veteran has not been in mental health care for approximately two years.  He also noted that the Veteran was psychiatrically hospitalized at the Salt Lake City VA Medical Center (VAMC) for ten days in April 2009.  

The examiner noted that the Veteran has been married to his first wife for six years.  He has two stepchildren and two biological children.  He reported that he loves his wife and children, but there are issues.  He reported he prefers not to talk to his wife about his PTSD memories or about what he is thinking in general.  He noted that he is not very close to his other family members.  He stated that he attends extended family functions twice per year but noted that he tends to sit in the corner by himself because he does not want to be a part of his family's drama.  

He reported that he does not currently have any close friends.  He noted that he was a loner as a child until he made some friends in junior high school.  He reported that some of his high school friendships were based on the use of marijuana and alcohol.  He reported that he has had little desire for close friendships since he returned from combat in Iraq.  He has had a history of meeting women on the internet for sexual purposes.  

The examiner noted that the Veteran is employed at a grocery store chain where he works a rotating schedule, from full-time to part-time, depending on the week.  He has worked there for two months.  Prior to that, he was a sales representative for Pepsi for the previous few years.  He was quit working for Pepsi for vague reasons in April 2011.  He was also currently a full-time student at a community college, where he was working toward an economics degree.  He reported that some of his classes were going well, but some were not.  He reported that it can sometimes be stressful and that it is sometimes hard to concentrate.  

The Veteran was not currently taking any medications to treat his PTSD symptoms, and he was not currently enrolled in any individual or group therapy.  

It was noted that the Veteran no longer enjoys watching television, and that he has no close friends and feels distant from people.  He felt his future is bleak.  He reported he experiences hyperarousal and difficulty falling asleep.  He reported that he sleeps four hours most nights but catches up and sleeps significantly more once in a while.  He reported that he has angry outbursts about twice per month, which he describes as "'the build up of noise, discomfort, stress, and lack of self-control.'"  He reported that his ability to concentrate varies a good deal.  He noted that he is able to succeed in some school classes, is able to maintain employment, and is able to complete tasks around the house that his wife asks him to complete.  

He reported that his recent mood has been "mostly horrible" because his wife overspends and is demanding of him.  He reported that he enjoys reading on a number of different topics.  He reported that he does not have time to pursue leisure activities.  He described being consumed by "chronic emptiness and despair."  He is reluctant to return to therapy or help with mental health symptoms because they do not work for him.  He denied a history of obsessions or compulsions or simple phobias.  He reported that he can be impulsive.  He denied any psychotic history, but he reported having experienced some brief, vague hallucinations in April 2009 in the form of hearing non-specific voices when he was home alone.  

On examination, the Veteran had good hygiene and reported showering or bathing three times per week.  He denied difficulty feeding himself, dressing himself, using the toilet, or driving a car.  He denied experiencing any episodes of road rage and has not chased anyone down with a car.  He denied any arrests, jail time, or pending legal problems since the last PTSD rating examination.  

He reported that he has gotten into a couple of fistfights in the past couple of years with a former coworker who was a civilian who thought he knew more about the Iraq war than the Veteran does.  The Veteran also reported that he had not attempted suicide since the last PTSD rating examination.  He made a vague reference to a para-suicidal gesture that he reported had occurred approximately one year earlier in which he overdosed on some substances but just woke up.  He reported that he uses alcohol approximately three times per week.  

On mental status examination, the Veteran could remember three out of three immediate recall items with one trial.  He was fully oriented and in no acute distress.  His behavior was vague and evasive in answering many of the examiner's questions.  He was generally calm but was marginally cooperative.  He seemed mildly hostile and felt he was a little put out by having had to come to the evaluation.  His legs were bouncing rapidly on the floor during much of the examination.  He was not overly obsessive or ritualistic.  There were no specific impulse control problems during the examination.  With respect to psychomotor activity, no tremors or other unusual movements were noted.  He reported that his mood was "not good."  His affect was mildly constricted.  Eye contact was poor for about 50 percent of the interview and fair for the other 50 percent.  His speech was normal in rate, rhythm, and volume.  His tone was mildly unfriendly and mildly hostile.  His speech was not pressured.  

In terms of thought content, the Veteran denied current suicidal ideation.  He reported having experienced some vague/non-specific suicidal thoughts during the past month.  He denied current or recent homicidal ideation, paranoid ideation, or hallucinations, and no delusional statements were made.  His form of thought was linear.  His thoughts were adequately organized, but answers tended to be limited and vague for many of the questions asked.  On immediate attention testing, the Veteran was able to spell a word correctly forwards but was unable to spell it correctly backwards.  In terms of abstract reasoning, the Veteran was able to offer abstract interpretations of proverbs and similarities.  Testing of memory/recall of three items at five minutes resulted in the Veteran recalling one item without prompting.  Despite prompting, the Veteran stated he could still not recall the other two items.  Remote memory testing revealed that the Veteran could name all five of the last United States Presidents without error.  Judgment was fair.  Insight was poor.  

The examiner noted that the Veteran had the following symptoms as listed in the rating criteria: depressed mood, panic attacks that occur weekly or less often, and chronic sleep impairment.  

The examiner noted that he assigned the GAF score of 55 because the Veteran is employed full-time and attends college during the evenings.  Although he finds such a busy schedule to be difficult, he is maintaining it.  He loves his children.  He does not have any close friends and he and his wife have some difficulty with their relationship.  

A February 25, 2013, VA mental health diagnostic interview notes that the Veteran was seeking help for his sex addiction.  It was noted that he lives with his spouse and that they have four children with one on the way.  He was working full time.  He reported that he had stopped his sex addiction for one year after his April 2009 hospitalization, as his wife had threatened to leave him, but that he has gradually returned to it.  The Veteran's wife caught him talking on the phone, but he has not had physical contact with another woman.  The Veteran referred to his addiction as self-soothing when he has stressors.  The Veteran reported that his biggest stressor is his job.  He had lost three jobs and was now working for his father-in-law.  He felt as though he did not do anything and that his father-in-law was simply taking pity on him.  He was working at home because his wife was working.  He lacked the ability to structure himself and would get very little done.  When he finally gets motivated, it is late at night, and he will stay up until 3:00 in the morning working.  

The Veteran was attending school, but he anticipated dropping classes because it was difficult to study and get assignments turned in.  He was changing his major from economics/business to nutrition.  His worst symptoms were lack of motivation, anhedonia, social isolation, nightmares, flashbacks, and irritability.  

The Veteran reported that he is irritable but does not have enough energy to be angry.  In terms of anxiety, it was noted that the Veteran feels "blah," but is stressed due to problems and is not normally anxious.  With respect to panic attacks, the Veteran describes experiencing shortness of breath and cold hands.  He reported that he spends money he and his wife do not have because he needs retail therapy.  He was noted to have avoidance behavior in that he will not talk about his experiences and has no friends, panic attacks, emotional numbness, hopelessness about the future, insomnia, and watchfulness.  

On mental status examination, the Veteran was oriented times four.  His appearance and hygiene were casual, with knit cap and sunglasses.  His behavior and manner of relating were cooperative.  Eye contact was direct.  Mood was dysphoric.  Affect was blunted.  Speech was normal and monotone.  Flow of thought was linear.  Content of thought was appropriate to questions asked.  There were no delusions, paranoia, obsessions, compulsions, ruminations, phobias, or aggressive thoughts or impulses.  He did have auditory hallucinations sounding like mumbling.  He could not give any time frame.  He denied that they are bothersome and reported that he has adapted to them.  Cognition, recent memory, and remote memory were intact.  Judgment by history was poor to fair.  Judgment by questioning was fair.  Insight was present, but the Veteran had little motivation.  The examiner assigned a GAF score of 50.

A March 11, 2013, VA mental health psychotherapy with medication management medical record notes that the Veteran had started medication two weeks earlier but still felt decreased motivation, decreased energy, decreased concentration, and passive thoughts of death.  He denied any sexual acting out or viewing pornography since last month.  He reported that his craving and obsessive thoughts are slightly less.  He endorsed occasionally hearing voices and seeing faces of people related to past traumatic situations.  He reported drinking alcohol rarely and was evasive about how frequently and how much.  

On mental status examination, the Veteran was casually dressed with good hygiene.  His behavior was guarded, not agitated, and was socially appropriate.  His mood was numb.  His affect was restricted but reactive.  Speech was of normal rate and volume.  With respect to thought content, no delusions, preoccupations, obsessions, compulsions, phobias, or suicidal/homicidal ideations were expressed.  There were no overt psychotic symptoms or evidence of thought disorder.  Form of thought was logical, linear, and goal-directed.  No circumstantial, tangential, or psychotic thoughts were expressed.  He was fully alert and oriented.  On cognition testing, the Veteran demonstrated adequate concentration.  Memory was intact.  Insight was limited, with some rationalization and denial.  Judgment was fair.  He was assigned a GAF score of 58.  

The January 2014 VA examination report notes that the Veteran's claim that his disability picture has worsened since the October 2011 VA examination is substantiated by the current VA examination and by VA treatment records dated in February 2013 and March 2013.  The VA examiner noted that the February 2013 record documents a relapse of the Veteran's sexual addiction, while the March 2013 record documents that the Veteran is hearing voices and seeing faces of people related to past traumatic events in combat.  She also noted that the Veteran meets one of the new DSM-5 criteria  for PTSD, which is reckless or self-destructive behavior.  The Veteran shows evidence of impulsive acts, unsafe sex, and suicidal behavior.  She found that the Veteran's current disability picture is best described as occupational and social impairment with deficiencies in most areas, such as work, school, family relationship, judgment, thinking, and/or mood.  She assigned a GAF score of 45, for serious symptoms with serious impairment in social, occupational, or school functioning.  She noted that the Veteran is currently gainfully employed. 

The examiner noted that the Veteran and his wife are separated but still live together.  The Veteran engages in impulsive acts of a sexual nature by finding women over the internet and by engaging in phone sex.  He still has severe PTSD re-experiencing symptoms.  He hears voices and sees faces of people in combat.  He has nightmares and is not sure if he lived through such situations or not.  He described having flashbacks.  He does not sleep much on purpose because he does not know what is going to happen that night, so he drinks energy drinks to stay alert.  He figures that, if he takes a small nap, he will get just enough rest to be able to barely function.  He tries not to get into a deep sleep because he is afraid of having nightmares.  His wife has seen him walking and talking in his sleep.  He avoids crowds and does not like going to parties.  His wife loves watching movies, but he does not like going to movies and will only go during a day when nobody is there.  He cannot deal with big crowds or family events.  His wife likes to go to family events.  He avoids movies, shows, and news about the war.  

He feels detached, cut off, and estranged from other people.  He has no friends.  The person he interacts with the most is his brother, who texts him once in a while.  He has diminished interests in hobbies.  He used to go to the gym, but he no longer even likes going to the gym.  He has no energy.  He has a lot of anger towards the government and stated that, while he knows he is only being paranoid, he is beginning to wonder about September 11 conspiracy theories.  He has lost the ability to feel happiness, love, and satisfaction.  He cannot show emotions anymore, especially when family and friends are expecting it from him.  He has a lot of anger and irritability and flies off the handle easily.  He has trouble concentrating and focusing.  His short-term memory is really bad.  He forgets names, dates, and appointments.  He only remembered to attend the VA examination because he put a reminder in his phone, but he could not remember entering the reminder in his phone.  He forgets constantly and forgets simple things.  His problem is getting worse at home and work.  He forgets things like his marriage anniversary.  He is hypervigilant and is always on guard and alert.  He has to have his back to the wall and to make sure that nothing is behind him.  He has occasional passing suicidal thoughts.  He denied current suicidal or homicidal ideation.  He was taking one medication but avoided other medications or therapy.  He reported that he is drinking more and in the morning to suppress his sexual addiction symptoms, but it is not working.  

Of the enumerated PTSD rating criteria symptoms, the Veteran had depressed mood; anxiety; suspiciousness; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; flattened affect; difficulty in adapting to stressful circumstances, including work or a worklike setting; inability to establish and maintain effective relationships; suicidal ideation; and impaired impulse control, such as unprovoked irritability with periods of violence.  

The examiner noted that the Veteran was well-developed, well-nourished, and dressed appropriately for the occasion.  There was no evidence of impairment of thought process or communication.  There was no evidence of delusions or hallucinations.  He showed adequate eye contact and interacted appropriately in the session.  No inappropriate behavior was noted.  He denied current suicidal or homicidal ideation, thoughts, plans, or intent.  He did not present himself as an imminent risk to the safety of himself or others.  He has the ability to maintain minimal personal hygiene and other basic activities of daily living.  He was oriented to person, time, and place.  There was no evidence of obsessive or ritualistic behavior.  Rate and flow of speech was normal.  He endorsed having panic attacks related to PTSD triggers.  His mood was dysphoric.  His affect was flattened.  His impulse control was fair during the appointment.  His insight and judgment were fair.  

From April 4, 2009, the Board finds that a 70 percent rating, but no higher, is warranted for the Veteran's PTSD based on the frequency, severity, and duration of his symptoms.  Of the symptoms that are listed in the rating criteria, the evidence from this period reflects the presence of suicidal ideation, impaired impulse control, and the inability to establish and maintain effective relationships.  

The above evidence demonstrates that the Veteran was hospitalized for suicidal ideation with a plan to slit his wrists after his wife caught him cheating on her.  At that time, the Veteran was assigned a GAF score of 20 which, in relevant part, indicates some danger of hurting himself or others.  The evidence from throughout this period reflects suicidal ideation, and the Veteran has reported that he made a para-suicidal gesture in 2010.  The Board finds, however, that the Veteran is not a persistent danger of hurting himself or others, as listed in the 100 percent criteria.  The January 2014 VA examiner specifically found that the Veteran was not a danger to himself or others at the time of the examination, and she did not select this symptom from the checklist of symptoms that the Veteran manifests.

The evidence from this period also reflects impaired impulse control, which is specifically manifested through his sex addiction.  The April 4, 2009, hospitalization was precipitated by the Veteran's spouse having caught him cheating.  At that time, the Veteran reported that he meets women on the internet and has sex with them.  He has subsequently reported that he was able to control these impulses through willpower for approximately one year after his hospitalization, but that he has relapsed.  His wife threatened to leave him after she caught him cheating, and the Veteran has indicated that his subsequent separation from his wife was due to the relapse of his sex addiction.  He has also engaged in unsafe sex and phone sex.  He has also reported that he has angry outbursts twice per month, and the January 2014 VA examiner found that the Veteran has impaired impulse control.  An example of impaired impulse control is the Veteran's reports of having been in a fistfight with a former coworker who was a civilian who thought he knew more about the Iraq war than the Veteran does.  Another example is his February 2013 report that he spends money that he and his wife do not have because he needs retail therapy.  

The evidence from this period also reflects an inability to establish and maintain effective relationships, as the Veteran consistently reports that he has no close friends and that he only attends family functions twice per year and sits alone in the corner.  As noted above, the Veteran has had fistfights with a former coworker who thought he knew more about the Iraq war than the Veteran does.  In addition, the Veteran is now separated from his wife because he was unable to control his addiction to sex, and throughout this period, he has described being in conflict with his wife. 

The Board finds that there is occupational and social impairment with deficiencies in work, school, family relations, judgment, thinking, or mood.  The Veteran has reported that he misses a lot of time from work and has used up all of his sick leave.  He has switched jobs multiple times during the appeals period, giving vague reasons for why he has left these jobs.  He has also gotten into fistfights with a former coworker.  While he was also taking college courses in the evening, he has reported that he has trouble in some of these courses and needed to drop them because it was too difficult for him to study and get assignments turned in.  He has changed his major from economics to nutrition.  He has described difficulty concentrating on his school work.  

His difficulties with family relations have been described above.  Difficulties with judgment or thinking are shown by the Veteran's report of paranoid thoughts about conspiracy theories.  The evidence also reflects deficiencies in mood, with the Veteran describing his mood as often being horrible.

GAF scores that were assigned during this period generally range from 45 to 58, with the April 2009 hospitalization GAF score being 20 on admission.  The scores between 51 and 60 indicate moderate symptoms, while those between 41 and 50 reflect serious symptoms.  

The Board notes that the January 2014 VA examination report notes an increase in the severity of the Veteran's PTSD since the prior examination in October 2011, and attributes some of this increase to the relapse of the Veteran's sex addiction.  Considering the seriousness of the Veteran's sex addiction in April 2009 and his suicidality at that time, the Board finds it most appropriate to assign a 70 percent rating beginning on April 4, 2009, the date of his hospitalization, through the present.  Even though the Veteran's PTSD symptoms may have fluctuated in severity during this period, the Board finds that, resolving reasonable doubt in the Veteran's favor, they most closely approximated the 70 percent rating criteria during the entire period from April 4, 2009.  

The Board finds that a rating in excess of 50 percent is not warranted prior to April 4, 2009, because there is no pertinent evidence from that period reflecting any treatment or otherwise describing the severity of the Veteran's PTSD symptomatology.

The Board also finds that a 100 percent rating is not warranted at any point on and after April 4, 2009.  The Veteran has been able to maintain employment during that period and has also been juggling school work, even though he has reported struggling with this schedule.  Even though the Veteran's thinking has been impaired, it is not grossly so, as VA examination reports routinely describe the Veteran's thoughts as logical, linear, and goal-directed.  While the Veteran often reports hearing mumbling voices and can make out some words, and seeing faces, he has also indicated that hearing these voices coincides with his periods of suffering from mood symptoms.  The Board likens the severity of these symptoms to the symptoms that are enumerated in the 70 percent rating criteria rather than being persistent, as is contemplated by the 100 percent criteria.  

Nor does the record show that the Veteran is a persistent danger of hurting himself or others.  While the Veteran has had suicidal ideation with a plan during the appeals period, and while he has reported having thoughts of suicide at times, he is not a persistent danger of doing so.  In the June 2015 informal hearing presentation, the Veteran's accredited representative contends that the Veteran's reckless sexual activities constitute a persistent danger of hurting himself or others.  The Board finds, however, that such a characterization is not appropriate, as the Veteran's sex addiction does not result in persistent unsafe sexual behavior.  Furthermore, the January 2014 VA examination report in which the Veteran's sex addiction relapse is noted also finds that the Veteran's PTSD is not manifested by persistent danger of hurting himself or others.  

He has neither demonstrated nor reported intermittent inability to perform activities of daily living.  He has not demonstrated disorientation to time or place.  While he has reported memory loss, it is not of such severity to constitute memory loss of the names of close relatives, his own occupation, or his own name.  The Board finds that the Veteran's remaining PTSD symptomatology is contemplated by ratings that are 70 percent or lower, and therefore the Board finds that entitlement to a 100 percent rating is not warranted.  

In summary, the Board finds that a rating in excess of 50 percent is not warranted for the Veteran's PTSD prior to April 4, 2009.  The Board also finds that a rating of 70 percent, but no higher, is warranted for PTSD from April 4, 2009.

In reaching this conclusion, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  Second, if the schedular evaluations do not contemplate the Veteran's level of disability and symptomatology and are found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

Specifically, the Board finds that the rating criteria of Diagnostic Code 9411 for the Veteran's service-connected PTSD adequately contemplate the levels of cognitive, social, and occupational impairment that are demonstrated in the evidence of record.  The assigned GAF scores appear to accurately quantify the Veteran's overall level of impairment and are consistent with the 50 percent and 70 percent staged ratings that have been assigned in this case.  

In short, there is nothing in the record to indicate that the service-connected PTSD on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board notes that, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  A Rice TDIU claim is limited to whether the Veteran is unemployable due to the service-connected disability on appeal-in this case, the Veteran's service-connected PTSD.  Id.  As the record evidence shows, however, that the Veteran has been able to maintain employment as well as attending school, the consideration of a TDIU rating due to his service-connected PTSD is not warranted.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (explaining that a TDIU rating is a part of an increased rating or initial rating only when there is evidence of unemployability).


ORDER

Prior to April 4, 2009, entitlement to a rating in excess of 50 percent for PTSD is denied.
      
From April 4, 2009, through January 2, 2014, entitlement to a rating of 70 percent, but no higher, for PTSD is granted.

On and after January 3, 2014, entitlement to a rating in excess of 70 percent for PTSD is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


